Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered and are persuasive.  The amendments to the claims overcome the prior rejections and therefore the rejections are withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Galvani on 1/21/2021.

The application has been amended as follows: 
Claim 25, lines 18-19: in both the first and second conditions, the cap is fit over the container and the hood is fit over the cap.


Allowable Subject Matter
Claims 1-12, 14-35 are allowed.
The following is an examiner’s statement of reasons for allowance: the subject matter of the independent claims could not be found and was not suggested by the prior art of record.
Regarding claim 1, the subject matter not found is a dispenser comprising a container having a pierceable end wall and a cap fit over the container endwall, the cap having an aperture disposed over the endwall and a first film covering the aperture, a hood fit over the cap, the hood having an integral barrel defining a bore which is aligned with the aperture, a second film sealing the bore in the hood, a gasket compressed behind the second film against the hood, a spike carried for movement in the barrel, the first and second films are both foldable and peelable, and a first condition of the dispenser wherein the first and second films are against each other, and a second condition where the first and second films are away, the cap fit over the container and the hood fit over the cap in both conditions, in combination with the features of the invention, substantially as claimed.
Regarding claim 12, the prior art fails to teach or fairly suggest a dispenser comprising a container having a cap, a hood fit over the cap, the hood having an integral barrel, foldable and peelable first and second films, an aseptic spiking assembly having a first condition wherein the first and second films are in contact against each other and the spike is retracted, and a second condition wherein the first and second films are away and the spike is in an advanced positon, the cap remains fit over the container and the hood remains fixed over the cap in the first and second conditions, in combination with the features of the invention, substantially as claimed.
Claim 25 includes limitation similar to those discussed above including a hood including an integral barrel, and cap being fit over the container and the hood fit over the cap in the first 
The closest prior art of record has been cited in prior Office Actions.  Additionally, NcNall et al (US 9,987,416) teaches a sterile fluid storage and connections system including a gasket 104 compressed between a seal 53 and a hood/plate 81 (fig. 4).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783